Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157651
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 157651
                                                                    COA: 339938
                                                                    Eaton CC: 04-020275-FH
  GREGORY LYNN ALANA,
           Defendant-Appellant.

  _________________________________________/

         By order of February 4, 2019, the defendant’s former appellate counsel was
  directed to file a supplemental brief. On order of the Court, the brief having been
  received, the application for leave to appeal the February 28, 2018 order of the Court of
  Appeals is again considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2019
           s0612
                                                                               Clerk